CAMPBELL, J.
(concurring specially). I agree that all section lines practicable for that purpose are public highways'. I further agree that the statute by virtue of which the trees in question were planted (section 46, O. 29, Revised Political Code 1S77) gave to persons who availed themselves thereof a mere privilege. I think such privilege is revocable when it sufficiently appears that the space occupied by the trees is required for highway purposes, or when it sufficiently appears that the presence of the trees thereon interferes in any manner with the reasonable requirements of the public for highway purposes. When the privilege is properly revocable I think it is the duty of the landowner to remove the trees upon due notice, and I do not think he is entitled to any compensation therefor, the property rights in the severed timber being of course in the landowner. Neither do I think the landowner can claim compensation for damages to his adjacent freehold because of the removal of the trees.